Citation Nr: 1701844	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure in service.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service. 	

4.  Entitlement to service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service. 	

5.  Entitlement to service connection for a lung disability, claimed as a paralyzed lung, to include as secondary to a heart disability.

6.  Entitlement to service connection for basal cell carcinoma of the nose and squamous cell carcinoma of the scalp and cheek, claimed as skin cancer of the face and head.

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to September 1949, to December 1952 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.    

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board notes that the Veteran's claim for entitlement to service connection for basal cell carcinoma of the nose and squamous cell carcinoma of the scalp and cheek, claimed as skin cancer of the face and head, has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.     

The issues of entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure in service,  entitlement to service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service, entitlement to service connection for a lung disability, claimed as a paralyzed lung, to include as secondary to a heart disability, and entitlement to service connection for basal cell carcinoma of the nose and squamous cell carcinoma of the scalp and cheek, claimed as skin cancer of the face and head are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss that is etiologically related to his active duty service.  

2.  In an unappealed February 1994 rating decision, service connection for a heart disability was denied on the basis that there was no evidence of any heart disorder in service or within a year of service discharge.

3.  Evidence pertaining to the Veteran's heart disability was not previously submitted, relates to unestablished facts that are necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The February 1994 rating decision that denied service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The evidence received since the last final February 1994 rating decision is new and material and the claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The Veteran's claim for service connection for a heart disability is being reopened and his service connection claim for bilateral hearing loss is being granted on the merits.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

I. Service Connection- Hearing Loss 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  He attributes his current disability to noise exposure in service.

Hearing loss for VA purposes (38 C.F.R. § 3.385) has been established.  See VA examination dated November 2013.  There is also sufficient evidence of in-service noise exposure.  The Veteran's DD 214 from his period in service from October 1946 to September 1949 reflects that he served as a construction equipment operator.  His DD 214 from his period of service between December 1952 and December 1958 reflects that he received an Expert (M1 Rifle) award and a Marksman (Carbine) award.  By the nature of his occupations and awards during service, the Board concedes that the Veteran exposure to noise in service.  Shedden elements (1) and (2) have been met.

The Veteran was afforded a VA examination in November 2013.  The VA examiner provided a negative opinion based in part on a notation that the Veteran's hearing was normal in service.  This opinion is not persuasive.  To the contrary, audiometric examinations in November 1964 and July 1966 reflect a negative shift in hearing thresholds, particularly in the 4000 Hz. range.  His July 1966 separation examination even demonstrated hearing loss for VA purposes in the right ear. This evidence contradicts the findings made by the November 2013 VA examiner, and little probative value is accorded to the November 2013 VA opinion. 

In light of the Veteran's competent and credible statements regarding in-service noise exposure, assertions of experiencing progressively worsening hearing loss since service, documented shifts in hearing acuity in service, and his current diagnosis of hearing loss, the Board gives the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss is warranted.  Further discussion of the evidence is simply not warranted.

II. New and Material Evidence

The RO issued a decision in February 1994 that denied service connection for a heart disorder.  The RO essentially determined that there was no evidence of a heart disability in service or within a year of service discharge.  No real consideration was given to the Veteran's assertion that his existing heart problems were related to his active service, to include exposure to ionizing radiation.  The record included a letter to the Veteran pertaining to participation in the Department of Veterans Affairs Ionizing Radiation Registry, which conveyed that there was little concern for any health risks based on his exposure to ionizing radiation.  As the Veteran did not initiate an appeal of that decision or submit new and material evidence within a year of the decision, it became final.

The Veteran filed a request to reopen his claim for entitlement to service connection for a heart disability in December 2011. Evidence added includes the Veteran's statements, VA treatment records, and an August 2013 letter from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction confirming that the Veteran was a participant of Operation TUMBLER SNAPPER.  Of note, the August 2013 letter advised that maximum dose estimates were now much higher than previous estimates. 

Based on a review of this new evidence, which suggests that the Veteran's exposure to ionizing was higher than previously believed, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied.  The claim for service connection for a heart disability is reopened. See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

Service connection for bilateral hearing loss is granted.

The claim for service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service, is reopened. 	


REMAND

Prostate Cancer
 
The Veteran contends that his prostate cancer is due to exposure to ionizing radiation during service.  Under 38 C.F.R. § 3.311, in all claims in which it is established that the veteran had a radiogenic disease, such as prostate cancer, within the specified time period and was exposed to ionizing radiation, development prescribed by 38 C.F.R. § 3.311 is required, including referral to the Under Secretary for Benefits, followed by readjudication of the claim.  The RO has not yet completed this additional development.  Thus, a remand is required.
 
In that regard, the Board notes that the record on appeal includes an August 2013 letter from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction confirming the Veteran as a participant of Operation TUMBLER SNAPPER, conducted at the Nevada Test Site in 1952.  They provided the estimated doses of radiation that the Veteran was exposed to during his participation in Operation TUMBLER SNAPPER. 
 
Under 38 C.F.R. § 3.311, in all claims in which it is established that the Veteran had a radiogenic disease, such as prostate cancer, within the specified time period and was exposed to ionizing radiation, referral to the Under Secretary for Benefits is required, followed by readjudication of the claim.  Although DTRA has provided a dose estimate, the RO has not yet completed this additional development.  The Board notes that a December 2013 Administrative Decision was completed by the RO.  However, they failed to refer the Veteran's claim to the Under Secretary for Benefits as required.  Thus, a remand is required.
 
Heart Disability

The Veteran is additionally claiming entitlement to service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service.  As noted above, the Veteran had ionizing radiation exposure during military service. 
 
A review of the claims file demonstrates that the Veteran has been diagnosed with a heart disability, specifically the following diagnoses: congestive heart failure, coronary artery disease, and arterial stenosis.  See December 2011 Private Treatment Record.  

On appeal, the Veteran has averred that his heart disability is due to his ionizing radiation exposure in service.  While the Board notes that the additional duty to assist regulations under 38 C.F.R. § 3.311 for radiogenic diseases does not apply in this case-as none of the claimed disorders are radiogenic diseases under the applicable regulations-such does not abrogate VA's general duty to assist in this case, and the Board notes that the low threshold for providing a VA examination, in order to obtain a medical opinion, has been met in this case.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).
 
Therefore, as no VA examination has been afforded to the Veteran which address whether his claimed heart disability is the result of his ionizing radiation exposure in military service, the claim must be remanded in order for such to be afforded to him.
 
Intertwined Issue- Lung Disability

The claim for entitlement to service connection for a lung disability, claimed as a paralyzed lung, to include as secondary to a heart disability is inextricably intertwined with the pending issue of entitlement to service connection for a heart disability.  A decision by the Board on the Veteran's service connection claim for a lung disability would be premature at this time.  As such, adjudication of this claim is deferred until further development is completed with respect to his claim for a heart disability. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Service Connection Skin Cancer of the Face and Head 

In a December 2014 rating decision the Veteran was denied entitlement to service connection for basal cell carcinoma of the nose and squamous cell carcinoma of the scalp and cheek, claimed as skin cancer of the face and head.  In a March 2015 statement, the Veteran expressed disagreement with the denial.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2016).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for basal cell carcinoma of the nose and squamous cell carcinoma of the scalp and cheek, claimed as skin cancer of the face and head must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

2.  The claims folder should be forwarded to the VA Under Secretary for Benefits for an opinion as to whether the Veteran's prostate cancer is etiologically related to in-service exposure to ionizing radiation, in accordance with 38 C.F.R. § 3.311(c). 

3. Schedule the Veteran for a VA examination in order to determine the nature and etiology of the claimed heart disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether any heart disability is at least as likely as not (i.e. a 50 percent probability or more) caused by, or otherwise related to, service to include exposure to ionizing radiation.  

The examiner must take as conclusive fact that the Veteran was exposed to ionizing radiation as a result of his participation in Operation TUMBLER SNAPPER, conducted at the Nevada Test Site in 1952. 

In the event that the Veteran's heart disability is found to be causally related to service, the examiner is asked to render an opinion on whether it is at least as likely as not that the Veteran's lung disability is caused by, or aggravated by, his heart disability, or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the lung disability (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) are to be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Following the above-directed development, and after undertaking any additional development which it deems to be necessary, the AOJ should then readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


